Citation Nr: 1107647	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-21 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for costochondritis.  

2.  Entitlement to service connection for a psychiatric disorder, 
to include depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to January 
1988 and from October 1990 to April 1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  

A review of the claims files reveals that, although the December 
2008 rating decision clearly reopened and then denied the 
Veteran's claim of entitlement to service connection for 
costochondritis on its merits, the Board has a duty, under 
applicable law, to address the "new and material evidence" 
requirement in this claim.  If it is found that no new and 
material evidence has been submitted, the merits of the claim may 
not be considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  Therefore, the issue on the title page 
has been modified to reflect the current disposition of the 
claim.

In March 2010, the Veteran testified at a video conference board 
hearing at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with his claims 
folders.

The issue of whether new and material evidence has been submitted 
to reopen a claim for service connection for costochondritis will 
be addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  Any currently diagnosed psychiatric disorder, to include 
diagnosed depression with suicidal ideation, did not have its 
onset in service or within one year thereafter and has not been 
etiologically linked to the Veteran's service, or any incident 
therein.


CONCLUSION OF LAW

A psychiatric disorder, to include depression with suicidal 
ideation, was neither incurred in nor aggravated by active 
military service; and cannot be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that a 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for Department of 
Veterans Affairs (VA) benefits.  The notice must (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  (The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  These notice requirements 
apply to all five elements of a service connection claim: veteran 
status, existence of a disability; a connection between the 
veteran's service and the disability; degree of disability; and 
the effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits is issued by the agency of original jurisdiction.  
Pelegrini, supra.

In reviewing the Veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include depression with 
suicidal ideation, the Board observes that the RO issued VCAA 
notice to the Veteran in a July 2008 letter which informed him of 
the evidence generally needed to support claims of entitlement to 
service connection; what actions he needed to undertake; and how 
the VA would assist him in developing his claim.  The July 2008 
letter also informed him of the evidence needed for the 
assignment of evaluations and effective dates for initial awards 
of service connection.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The July 2008 VCAA notice was issued prior to 
the December 2008 rating decision from which the instant appeal 
arises.  Thus, the Board concludes that the RO provided 
appropriate notice of the information or evidence needed in order 
to substantiate the claim prior to the initial decision.  In view 
of this, the Board finds that VA's duty to notify has been fully 
satisfied with respect to this claim.

VA has secured or attempted to secure all relevant documentation 
to the extent possible.  Service treatment records, VA medical 
examination reports and treatment records are of record, as well 
as private treatment records.  Also of record are written 
statements from the Veteran's wife, a co-worker and two soldiers 
who served with him, and the transcript of the Veteran's 
testimony at his March 2010 personal hearing before the Board.  
This evidence was reviewed by both the RO and the Board in 
connection with the Veteran's claim.  The Veteran's and his 
representative's written contentions were also reviewed in 
connection with his claim.  There remains no issue as to the 
substantial completeness of the Veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2010).  Any duty imposed on the VA, including the duty 
to assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007).  

With respect to the VA psychiatric compensation examination and 
opinion provided the Veteran in April 2009, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  In this case, the Board finds that 
the VA psychiatric examination report is adequate, as the opinion 
was based on a review of the Veteran's claims files, which 
included his private treatment records, and VA treatment records, 
as well as a mental status examination.  The examiner outlined 
the Veteran's history and gave an opinion based on the pertinent 
evidence of record.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  There remains no issue as to the substantial 
completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any 
duty imposed on VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 
F. 3d (Fed. Cir. 2007).  

Analysis

The Veteran and his representative contend that his currently 
diagnosed depression had its onset in service and/or is the 
result of active duty in the Persian Gulf.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
psychoses).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Although the Veteran believes his currently diagnosed depression 
had its onset during service or is the result of his service in 
the Persian Gulf, and he has been taking nursing courses during 
the pendency of his appeal that have qualified him to some degree 
to offer medical opinions and diagnoses, the Board concludes that 
the preponderance of the evidence is against the Veteran's claim.  

Initially, the available service treatment records do show that 
the Veteran reported having nightmares and/or trouble sleeping in 
April 1991, while denying having any recurring thoughts about his 
battle experiences.  However, there is no evidence that the 
Veteran sought treatment for such complaints at any time during 
his service and a November 1992 report of medical history shows 
he denied frequent trouble sleeping, depression or excessive 
worry, loss of memory or amnesia, or nervous trouble of any sort.  
There is no evidence indicating in-service treatment for any 
diagnosed psychiatric disorder or within a year of the Veteran's 
discharge from service.  Consequently, as a psychiatric disorder 
was not demonstrated during the first post service year, a grant 
of service connection on a presumptive basis is not warranted.

To the extent that the Veteran asserts continuity of symptoms 
associated with his diagnosed depression with suicidal ideation 
since service, his service treatment records are completely 
negative for any diagnosis of a psychiatric disorder.  Moreover, 
an October 2007 VA treatment record notes that the Veteran 
complained of depression since his cardiac surgery 2 months 
before.  Likewise, a March 2008 VA treatment record notes that 
the Veteran reported increasing symptoms of depression for the 
last 2 years.  The examiner diagnosed a single major depressive 
episode and noted that the Veteran's mood seemed to have gotten 
worse since his health had declined.  During his March 2010 
personal hearing, the Veteran testified that he believed that his 
symptoms of depression were triggered by his combat experiences 
and began in service.  Again, while the Board finds the Veteran 
is competent to say that he has experienced symptoms of 
depression on a continuous basis since service, and that he does 
have some medical knowledge as a nursing student to offer a nexus 
opinion, the Board finds his opinion to be less probative than 
the medical treatment and medical evaluation evidence of record.  
In this respect, the April 2009 VA psychiatric examination 
report, records the Veteran's reported history of having had some 
stress after he got out of the military and that his depressive 
symptoms may have started sometime in 2006 or before then.  The 
report also notes that the Veteran thought he had developed 
depression in response to his declining health.  The diagnosis 
was depressive disorder and the examiner opined that it was 
linked to his current health problems.  The examiner found no 
evidence that the Veteran's depression was linked to his military 
service.  The Board finds this opinion to more probative than the 
Veteran's opinion as it is rendered by a psychologist with more 
medical training and experience regarding psychiatric 
disabilities than the Veteran, after examining him and reviewing 
his claims files.  In contrast, the Veteran's claims that his 
currently diagnosed depression had its onset in service or is 
etiologically linked to his service are directly contradicted by 
his statements in contemporaneous treatment records as outlined 
above.  There are no treatment records indicating a psychiatric 
diagnosis prior to 2007 or etiologically linking the Veteran's 
diagnosed depression to his service or any incident therein.  The 
Board finds this contemporaneous evidence to be more probative 
and credible than the Veteran's current assertions, given over 15 
years after the alleged onset of his symptoms.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994).

Accordingly, for the reasons noted above, the Board concludes 
that the preponderance of the evidence is against the claim in 
this case, and service connection for a psychiatric disorder, to 
include depression with suicidal ideation, must be denied.  38 
U.S.C.A. § 5107(b).  

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance of 
the evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a psychiatric disorder, to include 
depression with suicidal ideation, is denied.


REMAND

With respect to a claim of whether new and material evidence has 
been presented to reopen a claim for service connection, the 
Board notes that in Kent. v. Nicholson, 20 Vet. App. 1 (2006), 
the Court established significant new requirements with respect 
to the content of VA's duty to assist notice which must be 
provided to a veteran who is petitioning to reopen a claim.  The 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying claim 
for the benefit sought by the claimant.  In addition, the Court 
held that VA's obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  The 
question of what constitutes material evidence to reopen a claim 
for service connection depends on the basis on which the prior 
claim was denied.  In order to satisfy the legislative intent 
underlying the regulatory notice requirement to provide claimants 
with a meaningful opportunity to participate in the adjudication 
of their claims, the duty to notify requires, in the context of a 
claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  

The Veteran is attempting to reopen his previously denied claim 
for service connection for costochondritis.  Although the July 
2008 notice letter advised the Veteran that he needed to submit 
new and material evidence to reopen the previously denied claim, 
it did not adequately advise him of the basis for the previous 
denial, as it indicates that service connection was denied 
because "your costochondritis condition was not incurred or 
caused by the service."  A review of the September 2007 Board 
decision shows that the Veteran's claim was actually denied on 
the basis that there was no current diagnosis of costochondritis 
or objective evidence of manifestations of a chronic undiagnosed 
condition causing chest pain. Therefore, the Board finds that an 
adequate notice letter has not been provided the Veteran 
regarding his claim to reopen the previously denied claim for 
service connection for costochondritis.  The Veteran should be 
provided notice of what constitutes new and material evidence in 
his case, the bases for the prior denial and the evidence and 
information necessary to reopen the claim in compliance with 
Kent.

Accordingly, the case is REMANDED for the following action:

1.  VA should provide the Veteran a proper 
notice letter in connection with his 
application to reopen his claim for service 
connection for costochondritis.  The letter 
should clarify what evidence would be 
necessary to substantiate the element or 
elements required to establish service 
connection that were found insufficient in 
the previous denial of his claim.  Kent, 20 
Vet. App. 1 (2006).  In particular, the 
letter should note that he needs to submit 
evidence showing that he has a current 
diagnosis of costochondritis or chronic 
manifestations of an undiagnosed disability 
and that the disability is related to his 
military service.

2.  Thereafter, the RO should readjudicate the 
issue on appeal.  If the issue on appeal 
remains denied, a supplemental statement of 
the case should be provided to the Veteran and 
his representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for further appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


